Citation Nr: 0713128	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-40 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a low back 
disability, secondary to a service-connected right knee 
disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a right knee meniscus tear, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD


Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1987 to April 
1991, and from January 2002 to October 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2003 and October 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and awarded a 10 percent 
disability rating for a right knee disability, effective 
October 14, 2002, and denied service connection for left knee 
and low back disabilities, claimed as secondary to the 
service-connected right knee disability.

The issues of entitlement to service connection for left knee 
and low back disabilities, secondary to the service-connected 
right knee disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Since October 14, 2002, the veteran's right knee meniscus 
tear, status post arthroscopy has been manifested by 
subjective complaints of pain, weakness, instability, 
stiffness, intermittent swelling, and locking, and objective 
findings of extension to 5 degrees, flexion limited at most 
to 95 degrees, no more than mild instability, and tenderness 
to palpation.  There is no clinical evidence of dislocation, 
locking, or effusion.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee meniscus tear, status post arthroscopy have not 
been met since October 14, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes (DCs) 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2006).

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the right knee have been met since October 14, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, DCs 
5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the rating initially assigned for 
his right knee disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grants of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability has been rated 10 percent 
disabling under DC 5259.  Diagnostic Code 5259 pertains to 
symptomatic removal of semilunar cartilage.  Diagnostic Codes 
5003 and 5010, which contemplate arthritis, 5257, which 
contemplates subluxation or lateral instability, 5260, which 
contemplates limitation of flexion of the leg, and 5261, 
which contemplates limitation of extension of the leg, are 
also applicable in this instance.  38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5257, 5260, 5261 (2006).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.  
Specifically, while the veteran has reported episodes of 
locking, no treatment record, or any report of VA examination 
demonstrates any objective finding of dislocation or locking 
of the right knee.  

Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage) provides for a maximum rating of 10 percent.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5259.  As the veteran is 
already in receipt of the maximum 10 percent rating under DC 
5259, DC 5259 cannot provide a basis for an increased rating 
in this particular instance.

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  In this case, treatment records 
dated from October 2002 to August 2004 reveal complaints of 
right knee pain, but note instability of the right knee on 
only one occasion, in January 2003.  At that time, the 
veteran had negative Lachman, anterior, and posterior drawer 
tests, but had positive McMurray upon valgus.  There was no 
instability at 30 or 90 degrees.  On VA examination in 
October 2003, the veteran complained of instability in his 
right knee but no  instability was found on examination.  
Anterior and posterior drawer tests, Lachman, and varus-
valgus stress tests were all negative, and while McMurray was 
painful, it was stable.  On examination in September 2004, 
the veteran did not complain of instability in his right 
knee, and examination of the right knee revealed no 
instability.  Finally, on examination in December 2004, the 
veteran complained of occasional giving way of his right 
knee.  Physical examination revealed negative Lachman, 
anterior, and posterior drawer tests, but positive McMurray.  
Here, instability of the veteran's right knee has been 
demonstrated.  However, given that testing for instability 
and subluxation was, aside from McMurray, negative, the 
instability of the veteran's right knee cannot be classified 
as moderate, as is required for a higher rating of 20 percent 
under this diagnostic code.  Accordingly, the veteran is not 
entitled to a rating in excess of 10 percent under this 
diagnostic code, but would nevertheless warrant a 10 percent 
evaluation under this code.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from October 2002 to August 2004 
reveal complaints of right knee pain, but record the range of 
motion of the veteran's right knee on only one occasion, in 
January 2003.  At that time, physical examination of the 
right knee revealed range of motion from 0 degrees extension 
and to 130 degrees flexion.  

On VA examination in October 2003, the veteran complained of 
cracking or popping of the right knee, particularly with 
pivoting on the right lower extremity.  Physical examination 
of the right knee revealed range of motion from 0 degrees 
extension and to 122 degrees flexion, with pain on the ends 
of motion.  On VA examination in September 2004, range of 
motion testing revealed extension lacking in 5 degrees and 
flexion to 95 degrees.  Significantly, however, the examiner 
noted that these measurements were inconsistent with the 
veteran's observed normal gait cycle, which involved more 
than 90 degrees flexion and 0 degrees extension.  Finally, on 
VA examination in December 2004, range of motion testing 
revealed 0 degrees extension to 112 degrees flexion, with 
pain on the ends of motion.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee lacked no 
more than 5 degrees extension.  Extension lacking by 5 
degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating in this case.  The flexion of 
the veteran's right knee would have to be limited to 30 
degrees in order to warrant an increased rating of 20 
percent.  Flexion limited to no more than 95 degrees does not 
warrant a rating higher than 10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

However, in this case the veteran has been shown on MRI 
examination to have osteoarthritis in his right knee.  
Specifically, early osteo-arthritic changes were noted on MRI 
examination in June 2002.  Where there is limitation of 
motion, but such limitation of motion is noncompensable under 
the limitation of motion diagnostic codes, X ray confirmation 
of the affected joint will warrant a 10 percent rating under 
DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  Also, under DC 
5003, a 10 percent rating may apply where limitation of 
motion is absent, but there is X-ray evidence of arthritis 
involving two or more major joints or involving two or more 
minor joint groups.  Id.  As noted above, the knee is 
considered a major joint.  In this case, the veteran almost 
has full range of motion in his right knee.  However, the 
veteran's symptoms, including limited active range of motion, 
and his inability to kneel, squat or climb, show sufficient 
limitation of motion as to invoke the aforementioned portion 
of DC 5003, based on very minimal (noncompensable) limitation 
of motion.  The Board finds that, on this basis, the veteran 
is entitled to a separate 10 percent rating for his right 
knee under DC 5003.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has range of motion limited by pain and lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for a rating higher than 10 percent.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
However, the weight of the credible evidence demonstrates 
that since October 14, 2002, the veteran has been entitled to 
separate 10 percent ratings for his right knee arthritis, and 
some slight disability.  To this extent the appeal is 
granted.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and July 
2004; a rating decision in October 2003; and a statement of 
the case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to sending the 
required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

A rating in excess of 10 percent for a right knee meniscus 
tear, status post arthroscopy is denied.

A separate 10 percent rating for arthritis in the right knee 
is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for left knee and low 
back disabilities, claimed as secondary to the veteran's 
service-connected right knee disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran underwent VA examination of his left knee and 
spine in September 2004.  At that time, it was determined 
that his left knee and back disabilities neither developed as 
a result of nor were aggravated by his service-connected 
right knee disability.  Significantly, however, the examiner 
did not provide a rationale for these conclusions.  In 
support of his claim, the veteran submitted a January 2005 
letter from his private physician, in which the physician 
stated that the veteran's left knee and back disabilities had 
developed secondary to the right knee disability.  The basis 
upon which these conclusions were made, however, is unclear, 
as the physician did not indicate that he had reviewed the 
veteran's service medical records or other clinical records.  

While the veteran in this case has already undergone VA 
examination, because the examiner did not provide an adequate 
rationale for his opinion, and because a VA examiner has not 
yet had an opportunity to reconcile the September 2004 
opinion with the January 2005 opinion finding a causal 
relationship, the Board finds that a remand for an additional 
etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to a 
qualified physician for the purpose of 
reviewing the veteran's claims folder 
in order to ascertain whether the 
veteran's left knee and low back 
disabilities are etiologically related 
to his service-connected right knee 
disability.  No additional physical 
examination of the veteran is 
necessary, unless the reviewing 
physician determines otherwise.  The 
physician should indicate that the 
claims folder has been reviewed and 
that he or she has taken into account 
the medical records of prior treatment 
of the knees and low back.  The 
physician should provide the following 
opinions:

a)  Is it as likely as not (a 50 
percent probability or greater) that 
the veteran's left knee disability 
developed as a result of his 
service-connected right knee 
disability?  In this regard, the 
physician should specifically 
attempt to reconcile his or her 
opinion with any contrary opinions 
in the record, e.g., the statements 
made by the VA examiner in September 
2004 and the January 2005 private 
medical opinion.

b)  Is it as likely as not (a 50 
percent probability or greater) that 
the veteran's low back disability 
developed as a result of his 
service-connected right knee 
disability?  In this regard, the 
physician should specifically 
attempt to reconcile his or her 
opinion with any contrary opinions 
in the record, e.g., the statements 
made by the VA examiner in September 
2004 and the January 2005 private 
medical opinion.

c)  Is it as likely as not (a 50 
percent probability or greater) that 
the veteran's left knee and/or low 
back disabilities are aggravated 
(permanently increased in severity) 
by the veteran's service-connected 
right knee disability?

2.  Then, readjudicate the veteran's 
claims for service connection for left 
knee and low back disabilities.  If any 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


